COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-391-CV
 
CONNELL SPAIN AND PROCEEDING                                                        
APPELLANT
NEXT FRIEND FOR BRANDI LASHAUN SPAIN,
A CHILD
V.
WASTE MANAGEMENT OF TEXAS, INCORPORATED                                    
APPELLEE
------------
FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Connell Spain filed a notice of appeal in this case on November 15,
2002. On January 3, 2003, we sent him a letter stating that we would dismiss the
appeal if he did not pay the $125 filing fee by January 13, 2003 as required by
rule 5. Tex. R. App. P. 5. He has not paid the fee.
In addition, appellee Waste Management of Texas Incorporated has filed a
motion to dismiss this appeal because appellant did not file an affidavit of
indigency with his notice of appeal in accordance with rule 20.1. Tex. R. App.
P. 20.1. Accordingly, we grant appellee's motion and dismiss the appeal because
appellant has not complied with either rule 5 or rule 20.1. Tex. R. App. P. 5,
20.1, 42.3. However, we deny appellee's request for damages. See Tex.
R. App. P. 45.
Because we are dismissing this appeal, we need not address appellant's motion
to disqualify counsel for appellee. See Tex. R. App. P. 47.1.
 
                                                                              
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
[DELIVERED FEBRUARY 6, 2003]

1. See Tex. R. App. P. 47.4.